DETAILED ACTION


Status
This Final Office Action is in response to the amendment/request for reconsideration after non-final rejection (hereinafter “Reply”) dated 5 May 2021. Claim(s) 1-20 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12 May 2021 was/were filed after the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment
The objection to claim(s) 1 is withdrawn in light of the submitted amendment.

Response to Arguments
Regarding the rejection of claim(s) 1-2, 4, 9-10, 12-14 and 16 under 35 U.S.C. 102(a)(1) as being anticipated by Carlson, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 7, second paragraph of the submitted Reply: The cited art fails to disclose the following feature(s) of claims 1 and 14: a frangible airfoil portion “being frangible, the frangible airfoil portion extending from a leading edge to a trailing edge and extending from the tip to a 
In reply, the Office respectfully considers this argument not persuasive because a material with optimized impact energy absorption potential does not equate to a material not being frangible, especially in light of applicant’s disclosure. Carlson teaches the amount of impact absorption of a material is a consideration when designing airfoils as evident by the curve of Fig. 1. Carlson identifies three points on the curve, wherein point A is extensive impact energy absorption but minimal shear strength in the material, point C is minimal impact energy absorption but extensive shear strength, and somewhere in the middle (e.g. point B) offers an optimized ratio of impact energy absorption to shear strength (Carlson column 2, lines 23-33).  Thus, Carlson teaches a material that is not overly brittle which allows for some impact energy absorption by adequately deforming (Carlson, column 1, lines 18-22). Applicant’s specification at paragraphs 0028 and 0047 indicate the material is chosen or formed with an internal cavity to give a region of the airfoil a particular stiffness so that the region will deform or detach due to a particular failure mode. Thus, the Applicant has considered how much impact energy absorption as compared to strength the material should have. Furthermore, Applicant’s specification sets forth at paragraphs 0008 and 0047, respectively, that a frangible airfoil portion is “a portion that deforms or partially or fully detaches” and that “the internal cavity 82 may reduce an amount of the airfoil 62 above the fusion line…as such the frangible airfoil portion 94 may have a reduced stiffness allowing the frangible airfoil portion to break, liberate,…deform.” Thus, the claimed frangible airfoil portion being frangible due to reduced stiffness from the claimed internal cavity, in at least one embodiment, is a frangible airfoil portion with an internal cavity that will deform instead of break or detach. 

Further note that dependent claims are like-wise considered anticipated due to the above argument(s).



Regarding the rejection of claim(s) 1-4 and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Roach, the applicant(s) submit the following remark(s)/argument(s):
(A)	At page 9, first full paragraph of the submitted Reply: The cited art fails to disclose the following feature(s) of claims 1 and 14: a frangible airfoil portion “being frangible, the frangible airfoil portion extending from a leading edge to a trailing edge and extending from the tip to a fusion line.” Specifically, the applicant(s) contend Roach discloses a fracture inducing portion within a fracture region, wherein the fracture region is distanced from a radially outer portion (i.e. distanced from the tip).
In reply, the Office respectfully considers this argument not persuasive because the previous Office Action at page 10, section 7, identified the Roach frangible airfoil portion is the region that stretched from the tip to the remaining airfoil portion (108). In other words, the frangible airfoil portion of Roach encompasses the radially outer portion 106 and the fracture 
Please note, according to applicant’s argument, if only the region meant to fracture is considered the frangible airfoil portion, then the applicant’s amended limitation of extending “from the tip to the fusion line” is not supported by the disclosed embodiments since there would always be a “radially outer portion” of the airfoil between the fusion line 88 and the tip. 
Further, note that dependent claims are like-wise considered anticipated due to the above argument(s).


	
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4, 9-10, 12-14, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 4,426,193 to Carlson (hereinafter “CARLSON”).

(A) Regarding Claim 1:
	CARLSON discloses:
An airfoil defining a span extending between a root and a tip (Fig. 2 and Fig. 5), the airfoil comprising:
a frangible airfoil portion (11) extending from a leading edge and a trailing edge and extending from the tip and a fusion line (i.e. the chevron line between the top and bottom portions of the airfoil) along the span, the frangible airfoil portion including a first material defining a first modulus of elasticity (column 3, lines 37-39: suction side and pressure side foils of aluminum 1100), and wherein the frangible airfoil portion defines an internal cavity (31-36);
a residual airfoil portion (12) coupled to the frangible airfoil portion extending from the fusion line to the root along the span, the residual airfoil portion including a second material defining a second modulus of elasticity greater than the first modulus of elasticity (column 3, lines 45-53: a foil of 
NOTE ON CLAIM INTERPRETATION:
The term “frangible airfoil portion” is being interpreted as a portion of the airfoil that is configured in a way to be more responsive to impact than the residual portion of the blade (i.e. the frangible portion is designed to undergo deformation such that it breaks or deforms more under a load compared to the residual portion of the blade).
The term “internal cavity” is being interpreted as a cavity that is not visible from the outside of the airfoil (i.e. the cavity does not extend to/from the blade outer surface). 
NOTE ON PRIOR ART INTERPRETATION:
The overall bending stiffness of the first portion (11) is considered less than the overall bending stiffness of the second portion (12). The first portion comprises all aluminum 1100 and cavities filled with resin while the second portion comprises aluminum 1100 and aluminum 2024 or 5052. Aluminum 2024 and aluminum 5054 are stiffer aluminum alloys than aluminum 1100 because they have higher modulus of elasticity values. 
	
	(B) Regarding Claim 2:
		CARLSON further discloses:
The frangible airfoil portion (11, Fig. 2) deforms or partially or fully detaches relative to the residual airfoil portion at the fusion line following an event creating imbalance (column 1, lines 18-22: for the problem being solved, i.e. 

(C) Regarding Claim 4:
		CARLSON further discloses:
The frangible airfoil portion (11, Figs. 2 and 5) is directly bonded to the residual airfoil portion (12) at the fusion line.

(D) Regarding Claim 9:
		CARLSON further discloses:
The airfoil further defines a chord at each point along the span extending between the leading edge and the trailing edge, 25326373-1/GECV-834 wherein the internal cavity (31-36, Fig. 5) defines a cavity length along the chord at each point along the span, wherein the cavity length at a first point along the span is different than the cavity length at a second point along the span (i.e. the cavity is shaped such that there is a flat top and a rounded bottom so that the length of the cavity closer to the tip is longer than the length of the cavity closer to the root in the chord-wise direction).

(E) Regarding Claim 10:
		CARLSON further discloses:
The airfoil defines a pressure side and a suction side, wherein the internal cavity (31, Fig. 4) defines a cavity width at each point along the span extending at least 

(F) Regarding Claim 12:
		CARLSON further discloses:
The frangible airfoil portion (11, Figs. 2 and 5) is formed via additive manufacturing.
		NOTE ON CLAIM INTERPRETATION:			
Claim 12 is being treated in accordance with MPEP 2113. Specifically, claim 12 recites “formed via additive manufacturing.” In accordance with MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, these limitations have not been given patentable weight. The patentability of a product, i.e. the frangible airfoil portion, does not depend on its method of production, i.e. via additive manufacturing. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process (In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)).
Note, however, that CARLSON teaches these product by process limitations in that the airfoil is formed via a plurality of plies arranged in layers that are then bonded together.


		CARLSON further discloses:
The frangible airfoil portion (11, Figs. 2 and 5) further defines a second internal cavity (e.g. 32 as shown in Fig. 5).

(H) Regarding Claim 14:
		CARLSON further discloses:
A gas turbine engine defining a central axis (column 1, lines 10-11: fluid flow machine and lines 67-69: gas turbine blade), the gas turbine engine comprising:
an engine shaft extending along the central axis;
a compressor attached to the engine shaft and extending radially about the central axis;
a combustor positioned downstream of the compressor to receive a compressed fluid therefrom;
a turbine mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and
a plurality of airfoils (e.g. airfoil of Figs. 2 and 5) operably connected to the engine shaft, each of the plurality of airfoils defining a span extending between a root and a tip, each airfoil comprising:
a frangible airfoil portion (11) extending between a leading edge and a trailing edge and extending between the tip and a fusion line (i.e. the chevron line between the top and bottom portions of the airfoil) along the span, the frangible airfoil portion including a first material defining a first modulus of elasticity (column 3, lines 37-39: suction side and pressure side foils of 
a residual airfoil portion (12) coupled to the frangible airfoil portion extending from the fusion line to the root along the span, the residual airfoil portion including a second material defining a second modulus of elasticity greater than the first modulus of elasticity (column 3, lines 45-53: a foil of aluminum 2024 of 5052 and a foil of 1100), wherein the residual airfoil portion meets the frangible airfoil portion at the fusion line.
NOTE ON CLAIM INTERPRETATION:
The term “frangible airfoil portion” is being interpreted as a portion of the airfoil that is configured in a way to be more responsive to impact than the residual portion of the blade (i.e. the frangible portion is designed to undergo deformation such that it breaks or deforms more under a load compared to the residual portion of the blade).
The term “internal cavity” is being interpreted as a cavity that is not visible from the outside of the airfoil (i.e. the cavity does not extend to/from the blade outer surface). 
NOTE ON PRIOR ART INTERPRETATION:
The overall bending stiffness of the first portion (11) is considered less than the overall bending stiffness of the second portion (12). The first portion comprises all aluminum 1100 and cavities filled with resin while the second portion comprises aluminum 1100 and aluminum 2024 or 5052. Aluminum 2024 and aluminum 5054 are stiffer aluminum alloys than aluminum 1100 because they have higher modulus of elasticity values.

(I) Regarding Claim 16:
		CARLSON further discloses:
The frangible airfoil portion (11, Fig. 2) deforms or partially or fully detaches relative to the residual airfoil portion at the fusion line following an event creating imbalance (column 1, lines 18-22: for the problem being solved, i.e. how to make a blade more deformable and column 3, lines 45-53: for different materials altering bending stiffness between the top and bottom sections of the airfoil).



Claim(s) 1-4 and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2016/0263856 to Roach et al. (hereinafter “ROACH”).

(A) Regarding Claim 1:
	ROACH discloses:
An airfoil (Fig. 8) defining a span extending between a root and a tip, the airfoil comprising:
a frangible airfoil portion (106 and 86) extending from a leading edge and a trailing edge and extending from the tip and a fusion line (i.e. the radially furthermost lower extent of the section 86) along the span, the frangible airfoil portion including a first material defining a first modulus of elasticity (paragraph 0041 indicates layer 76 may comprise a material different from the material of layer 78 that alters the stiffness), and wherein the frangible airfoil portion defines an internal cavity (e.g. 83, Fig. 7);

NOTE ON CLAIM INTERPRETATION:
The term “frangible airfoil portion” is being interpreted as a portion of the airfoil that is configured in a way to be more responsive to impact than the residual portion of the blade (i.e. the frangible portion is designed to undergo deformation such that it breaks or deforms more under a load compared to the residual portion of the blade).
The term “internal cavity” is being interpreted as a cavity that is not visible from the outside of the airfoil (i.e. the cavity does not extend to/from the blade outer surface). 
NOTE ON PRIOR ART INTERPRETATION:
The layers 76 and 78 extend along the span of the airfoil such that both the frangible section and the residual section have the same materials. The overall bending stiffness of the frangible section is less than the residual section due to the section 86 having discontinuity, or cavity, 83. The claim does not require the frangible portion to have completely different material(s) from the residual portion. Rather, the claim requires the frangible portion have a first material different from a second material in terms of elasticity. In other words, the claim is broad enough to allow for the frangible and residual portion to share the same materials as long as there is a first material and second material with different modulus of elasticity than the first material. 

	(B) Regarding Claim 2:
		ROACH further discloses:
The frangible airfoil portion (106 and 86, Fig. 8) deforms or partially or fully detaches relative to the residual airfoil portion at the fusion line following an event creating imbalance (paragraph 0049).

(C) Regarding Claim 3:
		ROACH further discloses:
The airfoil is a fan blade of a gas turbine engine (paragraph 0048).

(D) Regarding Claim 4:
		ROACH further discloses:
The frangible airfoil portion (106 and 86, Fig. 8) is directly bonded to the residual airfoil portion (108) at the fusion line (i.e. the lower extent of the section 86).

(E) Regarding Claim 12:
		ROACH further discloses:
The frangible airfoil portion (106 and 86, Fig. 8) is formed via additive manufacturing.
NOTE ON CLAIM INTERPRETATION:			
Claim 12 is being treated in accordance with MPEP 2113. Specifically, claim 12 recites “formed via additive manufacturing.” In accordance with MPEP 2113, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. Therefore, these limitations have not been given patentable weight. The patentability of a product, i.e. the frangible airfoil portion, does not depend on its method of production, i.e. via additive manufacturing. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the product was made by a different process (In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985)).
Note, however, that ROACH teaches these product by process limitations in that the airfoil is formed via a plurality of plies arranged in layers that are then bonded together.

(F) Regarding Claim 13:
		ROACH further discloses:
The frangible airfoil portion (106 and 86, Fig. 8) further defines a second internal cavity (see Fig. 4 for layers of 76 on either side of layers of 78 resulting in at least two cavities, or discontinuities, 83).

(G) Regarding Claim 14:
		ROACH further discloses:
A gas turbine engine (Fig. 1) defining a central axis, the gas turbine engine comprising:

a compressor attached to the engine shaft and extending radially about the central axis;
a combustor positioned downstream of the compressor to receive a compressed fluid therefrom;
a turbine mounted on the engine shaft downstream of the combustor to provide a rotational force to the compressor; and
a plurality of airfoils operably connected to the engine shaft, each of the plurality of airfoils defining a span extending between a root and a tip, each airfoil comprising:
a frangible airfoil portion (106 and 86) extending between a leading edge and a trailing edge and extending between the tip and a fusion line (i.e. the lower extent of the section 86) along the span, the frangible airfoil portion including a first material defining a first modulus of elasticity (paragraph 0041 indicates layer 76 may comprise a material different from the material of layer 78 that alters the stiffness), and wherein the frangible airfoil portion defines an internal cavity (e.g. 83, Fig. 7);
a residual airfoil portion (108) coupled to the frangible airfoil portion extending from the fusion line to the root along the span, the residual airfoil portion including a second material defining a second modulus of elasticity greater than the first modulus of elasticity (paragraph 0041 indicates layer 78, can be a different material than the layer 76, having a greater stiffness), wherein the residual airfoil portion meets the frangible airfoil portion at the fusion line.
NOTE ON CLAIM INTERPRETATION:
The term “frangible airfoil portion” is being interpreted as a portion of the airfoil that is configured in a way to be more responsive to impact than the residual portion of the blade (i.e. the frangible portion is designed to undergo deformation such that it breaks or deforms more under a load compared to the residual portion of the blade).
The term “internal cavity” is being interpreted as a cavity that is not visible from the outside of the airfoil (i.e. the cavity does not extend to/from the blade outer surface). 
NOT ON PRIOR ART INTERPRETATION:
The layers 76 and 78 extend along the span of the airfoil such that both the frangible section and the residual section have the same materials. The overall bending stiffness of the frangible section is less than the residual section due to the section 86 having discontinuity, or cavity, 83. The claim does not require the frangible portion to have completely different material(s) from the residual portion. Rather, the claim requires the frangible portion have a first material different from a second material in terms of elasticity. In other words, the claim is broad enough to allow for the frangible and residual portion to share the same materials as long as there is a first material and second material with different modulus of elasticity than the first material. 

(H) Regarding Claim 15:
		ROACH further discloses:


(I) Regarding Claim 16:
		ROACH further discloses:
The frangible airfoil portion (106 and 86, Fig. 8) is directly bonded to the residual airfoil portion (108) at the fusion line (i.e. the lower extent of the section 86).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARLSON, as applied to claims 1 and 14, respectively above, and further in view of a design choice.

(A) Regarding Claims 5 and 17:
	CARLSON teaches:
The frangible airfoil portion extends from the tip along a distance of the span towards the root.
However, the difference(s) between CARLSON and the claimed invention is that CARLSON does not explicitly teach the distance is at least 10% of the span.
Since applicant has not disclosed any unexpected results to suggest that having the frangible portion span the claimed percentage provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the frangible portion extends from the tip towards the root such that it forms a radially outward portion of the blade and it appears that the blade of CARLSON would perform equally well with the frangible portion extending at least 10% of the span, as claimed by applicant, it would have been an obvious matter of design choice to have the frangible airfoil portion extend at least 10% of the span from the tip, as claimed, for the purpose of creating a frangible radially outer portion of the blade that responds to impact/loading.	
Please note the instant application, at paragraph 0043, has not disclosed any criticality for the claimed limitation.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARLSON, as applied to claims 1 above, and further in view of a design choice.

(A) Regarding Claim 6:
	CARLSON teaches:
The frangible airfoil portion extends from the tip along a distance of the span towards the root.
However, the difference(s) between CARLSON and the claimed invention is that CARLSON does not explicitly teach the distance is at least 15% but less than 50% of the span.
Since applicant has not disclosed any unexpected results to suggest that having the frangible portion span the claimed percentage provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the frangible portion extends from the tip towards the root such that it forms a radially outward portion of the blade and it appears that the blade of CARLSON would perform equally well with the frangible portion extending at least 15% but less than 50% of the span, as claimed by applicant, it would have been an obvious matter of design choice to have the frangible airfoil portion extend at least 15% but less than 50% of the span from the tip, as claimed, for the purpose of creating a frangible radially outer portion of the blade that responds to impact/loading.	
Please note the instant application, at paragraph 0043, has not disclosed any criticality for the claimed limitation.


Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARLSON, as applied to claims 1 and 14, respectively above, and further in view of a design choice.

(A) Regarding Claims 7 and 19:

The frangible airfoil portion extends from the tip along a distance of the span towards the root and the internal cavity has a cavity height extending along the span.
However, the difference(s) between CARLSON and the claimed invention is that CARLSON does not explicitly teach the cavity height is 5% to 10% of the span.
Since applicant has not disclosed any unexpected results to suggest that having the cavity height span the claimed percentage provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the cavity, being defined by the frangible portion, extends within the span of the frangible portion and it appears that the blade of CARLSON would perform equally well with the cavity extending 5% to 10% of the span, as claimed by applicant, it would have been an obvious matter of design choice to have the cavity height extend 5% to 10%, as claimed, for the purpose of having the cavity defined within the frangible airfoil portion.	
Please note the instant application, at paragraph 0044, has not disclosed any criticality for the claimed limitation.


Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARLSON, as applied to claims 1 and 14, respectively above, and further in view of a design choice.

(A) Regarding Claims 8 and 20:
	CARLSON teaches:

However, the difference(s) between CARLSON and the claimed invention is that CARLSON does not explicitly teach the cavity length is 33% to 66% of the span.
Since applicant has not disclosed any unexpected results to suggest that having the cavity length extend the claimed percentage provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the cavity, being defined by the frangible portion, extends within the chord-wise dimensions of the frangible portion and it appears that the blade of CARLSON would perform equally well with the cavity extending 33% to 66% of the chord, as claimed by applicant, it would have been an obvious matter of design choice to have the cavity height extend 33% to 66%, as claimed, for the purpose of having the cavity defined within the frangible airfoil portion.	
Please note the instant application, at paragraph 0044, has not disclosed any criticality for the claimed limitation.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARLSON, as applied to claim 1 above, and further in view of United States Patent Application Publication No. 2016/0010468 to Kray et al. (hereinafter “KRAY”).

(A) Regarding Claim 11:

		The airfoil has a pressure side and a suction side.
However, the difference(s) between CARLSON and the claimed invention is that CARLSON does not explicitly teach a leading edge sheath coupled to at least a portion of the leading edge of the airfoil and at least partially extending along at least one of the pressure side or suction side.
	KRAY teaches:
A composite fan blade with a leading edge sheath coupled to the leading edge and partially extending along the pressure side and suction side.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of CARLSON by including a leading edge sheath, as taught by KRAY, in order to improve erosion and impact characteristics of the composite blade (paragraph 0009 )and thereby achieve the predictable result of protecting the composite material from damage by foreign objects and to provide some shielding from heat of the high temperature and pressure gases moving through the gas turbine engine (paragraph 0036).


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over CARLSON, as applied to claim 14 above, and further in view of a design choice.

(A) Regarding Claim 18:
	CARLSON teaches:
The frangible airfoil portion extends from the tip along a distance of the span towards the root.

Since applicant has not disclosed any unexpected results to suggest that having the frangible portion span the claimed percentage provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the frangible portion extends from the tip towards the root such that it forms a radially outward portion of the blade and it appears that the blade of CARLSON would perform equally well with the frangible portion extending at least 15% of the span, as claimed by applicant, it would have been an obvious matter of design choice to have the frangible airfoil portion extend at least 15% of the span from the tip, as claimed, for the purpose of creating a frangible radially outer portion of the blade that responds to impact/loading.	
Please note the instant application, at paragraph 0043, has not disclosed any criticality for the claimed limitation.


Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROACH, as applied to claims 1 and 14, respectively above, and further in view of a design choice.

(A) Regarding Claims 5 and 17:
	ROACH teaches:
The frangible airfoil portion extends from the tip along a distance of the span towards the root.
However, the difference(s) between ROACH and the claimed invention is that ROACH does not explicitly teach the distance is at least 10% of the span.

Please note the instant application, at paragraph 0043, has not disclosed any criticality for the claimed limitation.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROACH, as applied to claims 1 above, and further in view of a design choice.

(A) Regarding Claim 6:
	ROACH teaches:
The frangible airfoil portion extends from the tip along a distance of the span towards the root.
However, the difference(s) between ROACH and the claimed invention is that ROACH does not explicitly teach the distance is at least 15% but less than 50% of the span.
Since applicant has not disclosed any unexpected results to suggest that having the frangible portion span the claimed percentage provides an advantage, solves a stated problem, 
Please note the instant application, at paragraph 0043, has not disclosed any criticality for the claimed limitation.


Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROACH, as applied to claims 1 and 14, respectively above, and further in view of a design choice.

(A) Regarding Claims 7 and 19:
	ROACH teaches:
The frangible airfoil portion extends from the tip along a distance of the span towards the root and the internal cavity has a cavity height extending along the span.
However, the difference(s) between ROACH and the claimed invention is that ROACH does not explicitly teach the cavity height is 5% to 10% of the span.
Since applicant has not disclosed any unexpected results to suggest that having the cavity height span the claimed percentage provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the cavity, being defined by the frangible portion, 
Please note the instant application, at paragraph 0044, has not disclosed any criticality for the claimed limitation.


Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROACH, as applied to claims 1 and 14, respectively above, and further in view of a design choice.

(A) Regarding Claims 8 and 20:
	ROACH teaches:
The airfoil further defines a chord at each point along the span extending between the leading edge and the trailing edge, wherein the internal cavity defines a cavity length along the chord at each point along the span, wherein the cavity length extends less than 100% of the chord at each point along the span.
However, the difference(s) between ROACH and the claimed invention is that ROACH does not explicitly teach the cavity length is 33% to 66% of the span.
Since applicant has not disclosed any unexpected results to suggest that having the cavity length extend the claimed percentage provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the cavity, being defined by the frangible portion, extends within the chord-wise dimensions of the frangible portion and it appears that the blade 
Please note the instant application, at paragraph 0044, has not disclosed any criticality for the claimed limitation.


Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROACH, as applied to claim 1 above, and further in view of KRAY.

(A) Regarding Claim 11:
	ROACH teaches:
		The airfoil has a pressure side and a suction side.
However, the difference(s) between ROACH and the claimed invention is that ROACH does not explicitly teach a leading edge sheath coupled to at least a portion of the leading edge of the airfoil and at least partially extending along at least one of the pressure side or suction side.
	KRAY teaches:
A composite fan blade with a leading edge sheath coupled to the leading edge and partially extending along the pressure side and suction side.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade of ROACH by including a leading edge sheath, as taught by KRAY, in order to improve erosion and impact characteristics of the composite blade (paragraph 0009) .


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROACH, as applied to claim 14 above, and further in view of a design choice.

(A) Regarding Claim 18:
	ROACH teaches:
The frangible airfoil portion extends from the tip along a distance of the span towards the root.
However, the difference(s) between ROACH and the claimed invention is that ROACH does not explicitly teach the distance is at least 15% of the span.
Since applicant has not disclosed any unexpected results to suggest that having the frangible portion span the claimed percentage provides an advantage, solves a stated problem, or is for a particular purpose above the fact that the frangible portion extends from the tip towards the root such that it forms a radially outward portion of the blade and it appears that the blade of ROACH would perform equally well with the frangible portion extending at least 15% of the span, as claimed by applicant, it would have been an obvious matter of design choice to have the frangible airfoil portion extend at least 15% of the span from the tip, as claimed, for the purpose of creating a frangible radially outer portion of the blade that responds to impact/loading.	
.

	


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745